DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed on 04/06/2021 have been fully considered but they are not persuasive.
In re pages 5-6, the applicant argues that “Discussion The applicant submits that the combination proposed by the Office Action would not have been attempted by the person of ordinary skill in the art and, therefore, a prima facie case of obviousness is not present…….Also, since crying is a distinctive and loud sound, Sawada's sound level analysis from the microphones will work suitably well to identify the area of the cabin from which the sound originates. For this reason, in the context of Sawada, there is no need to use the advanced software and processing power that is involved in lip analysis to distinguish a speaking passenger as purportedly taught by Yang. 
The only more advanced function than sound location origination analysis proposed by Sawada is detection of a predetermined sound such as "a cry of a child" (paragraph 114). This is the case even though Yang's lip analysis predates Sawada and would have been available to Sawada as an option. 
For these reasons, there is no reason for the person of ordinary skill in the art, after consulting Sawada, to attempt to improve Sawada by adding lip analysis as taught by Yang in the manner proposed in the Office Action. In this regard, the rationale to combine the references set forth in the Office Action is to "allow more options for 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Sawada discloses in fig.16, paragraph 0100-0101 teaches “For example, as shown in an upper drawing of FIG. 16, while an entire region of the display screen 30 of the display apparatus 3 is showing a subject in a surrounding area behind the vehicle 9, in a case where a child in the right side of the rear seat 91 begins crying, the position determination part 20c determines the right side of the rear seat 91 as an occurrence position for a cry of the child, based on the audio signals from the two microphones 6.  Then, the image generator 22 causes the right region 5a of the display image 5 corresponding to the determined sound occurrence position, to be the black image, and an image output 23 outputs the display image 5 to the display apparatus 3.”, paragraph 0105-0108. Herein, Sawada teaches the passenger of interest, for example, a child. Sawada fails to disclose detect, by the processing circuitry, at least one passenger parameter associated to the at least one passenger, wherein the passenger parameter comprises lip recognition, determine, by the processing circuitry, the passenger of interest out of at least one passenger present in the vehicle based on lip recognition of a certain lip movement that is an indication of that the passenger is talking. Sawada specially does not have lip recognition feature, that’s why the examiner use Wang et al.
Wang et al. discloses in paragraph 0048-50 teaches “Processing may continue from operation 314 to operation 316, "PERFORM LIP TRACKING", where lip tracking may be performed.  For example, lip tracking of the one or more occupants of the vehicle may be performed via lip tracking module 306.  In some examples, lip tracking may be performed based at least in part on the received visual data and the performed face detection; …. Processing may continue from operation 316 to operation 318, "DETERMINE IF SPEAKING", where whether any the one or more occupants of the vehicle are speaking may be determined.  For example, whether any the one or more occupants of the vehicle are speaking may be determined via lip tracking module 306.  In some examples, a determination of whether any the one or more occupants of the vehicle are speaking may be based at least in part on the lip tracking..” Wang teaches lip tracking and determine if a occupants is speaking in the vehicle, thus meets claimed invention.
.

In response to applicant's argument that “For these reasons, there is no reason for the person of ordinary skill in the art, after consulting Sawada, to attempt to improve Sawada by adding lip analysis as taught by Yang in the manner proposed in the Office Action. In this regard, the rationale to combine the references set forth in the Office Action is to "allow more options for selecting parameter, thus increase user flexibility of the system." But user flexibility is not an issue in Sawada. Nor is the user able to select how the vehicle makes a determination of passenger of interest. Since the required rationale for the combination is tenuous at best, it can only be concluded that impermissible hindsight was used to select references with specific features and combine them using the Applicant's disclosure as a blueprint for the rejection. The jurisprudence regarding obviousness in patent law explicitly instructs to guard against such rejections” the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGAR CHOWDHURY whose telephone number is (571)272-8890.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-3782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIGAR CHOWDHURY/Primary Examiner, Art Unit 2484